This is an appeal from a murder conviction from Upshur county.
An inspection of the record discloses that the appeal bond is insufficient in that it is not endorsed and approved by the trial judge. The statute requires that where notice of appeal is given to the court of Criminal Appeals a recognizance must be taken in term time, and in default of that a bond can be taken in vacation, but when so taken it must be approved by both the officer having him in charge and the trial judge who presided over the trial.
The bond is insufficient and the appeal must, therefore, be dismissed.
Dismissed. *Page 57 
                 ON MOTION TO RE-INSTATE APPEAL.                        October 27, 1920.